The appellant's motion for rehearing and the very able oral argument in support thereof present the contention that we should have sustained his Bill of Exception Number 2. The original opinion correctly discusses and disposes of the bill. *Page 329 
It is further argued, however, that the language of the District Attorney constituted an offer to barter and trade away the liberty of appellant to the jury for the promised service of the District Attorney in bringing about the prosecution of the old man Hipolito. We are unable to find in this statement any element of a barter and trade. It is nothing more than the statement of a District Attorney as to what he would do about a matter in which the jury was not the least concerned, so far as this record discloses. They had no interest to trade and it is inconceivable that it could under any circumstances have had any influence on the jury. Had there been error, as viewed by appellant, it was cured by the court's instruction as further shown by his qualification in the following language:
"The Court: 'That portion of the argument of the District Attorney with reference to the use of "that old man Hipolito will be indicted" will be stricken out of the record.'
"Mr. Crain: 'Note our exception.'
"The Court: 'The objection to that portion of it is sustained.'
"Mr. Crain: 'We would like to have the Court instruct the jury to disregard that argument.'
"The Court: (addressing the jury) 'You will disregard that part of the District Attorney's argument.'
"No further objection was made to that portion of the District Attorney's argument, and no other bill taken to those particular remarks."
Further discussion would appear unnecessary. Appellant's motion for rehearing is overruled.